Title: To Benjamin Franklin from Samuel Huntington, 12 July 1780
From: Huntington, Samuel
To: Franklin, Benjamin


Sir
Philadelphia July 12. 1780
I take the Liberty of introducing to your favourable Notice the Honble James Searle Esquire the Bearer.
This Gentleman hath been for some Time past, and now is a Member of Congress for the Commonwealth of Pennsylvania, and comes to Europe charged with Business of Consequence from that State.
The Honour that State hath conferred upon him, and the Confidence they have placed in him, render it needless for me to add any Thing in Support of his Character.
Mr Searle will present you with Bills to the Amount of one thousand Pounds Sterling drawn by Order of Congress, in Favour of the President & Supreme Executive Council of Pennsylvania, upon their Minister at the Court of Versailes.

I lament the Necessity which hath occasioned so many Draughts upon you and hope the Affairs of these United States may soon be regulated in such Manner as to prevent the like Necessity in future.
I presume the Committee of foreign Affairs (to whose Department it belongs) have transmitted you from Time to Time the needful Information, and material Intelligence relating to American Affairs.
The Particulars of the Seige and Capitulation of Charlestown you will doubtless receive before this comes to hand.
Your Letters of the 30th of September, 4th of October & 17th of October 1779 and 4th of March 1780 have been received and laid before Congress.
I have the Honour to be with every Sentiment of Respect and Esteem Sir your most obedt hbble Servt
Sam. Huntington
The Honble Benjamin Franklin Esqr
 
Endorsed: President Huntington’s Recommendation of Mr Searle, &c July 12. 1780
